CLAY, Commissioner.
Appellees brought suit to reform a deed. Instead of the conveyance being made to Arthur Smith and his wife for their joint lives with survivorship, the deed was made to Arthur Smith and “the survivor of him”. Because of this language, it was necessary that the infant child of the Smiths be made a party.
After some procedural difficulties, a guardian ad litem for the infant, who was under 14 years of age, was appointed. He was served with summons and entered the infant’s appearance in the case.
On this appeal the only point raised is that summons should have been served on the infant. Section 52(2) of the Civil Code of Practice provides that where the infant is under 14 years of age, the summons shall be served on the guardian ad litem. Service upon such infant is not only not required, but is ineffective. Kitchens v. Edwards, 207 Ky. 664, 269 S.W. 1022. The proceedings appear proper.
The judgment is affirmed.